--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT
 
 
THIS AGREEMENT dated effective as of the 1st day of September, 2014.

 
 
 
BETWEEN:
 
 
JEAN ARNETT of 121 - 3989 Henning Drive, Burnaby, BC V5C
6P8                      
 
 
(hereinafter called the “Consultant”)
      OF THE FIRST PART
AND:
 
 
 
SPORTS ASYLUM, INC., a company incorporated under the laws of the State of
Nevada, having an address located at 4575 Dean Martin Drive, Suite 2206, Las
Vegas, NV  89103
(hereinafter called the “Company”)
       OF THE SECOND PART
 

WHEREAS the Company wishes to engage the Consultant, and the Consultant wishes
to act for the Company, as an independent consultant to assist and advise the
Company in its business development efforts on the terms and conditions set
forth herein,

 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 
1.  
CONSULTING SERVICES

 
1.1 The Company hereby engages the Consultant to provide the Consulting Services
to the Company in accordance with the terms and conditions of this Agreement and
the Consultant hereby accepts such engagement.

 
1.2 The Consultant agrees to assist and advise the Company in its business
development efforts (the “Consulting Services”).  The Consultant will report
directly to the Company’s Chief Executive Officer.

 
1.3 The Consultant shall devote a minimum of 100 hours per month in performing
the Consulting Services to the Company.  The Consultant shall have discretion in
selecting the dates and times that it performs the Consulting Services
throughout the month, provided that the Consultant shall give due regard to the
needs of the Company.

 
1.4 The Consultant will at all times be an independent contractor and the
Consultant will not be deemed to be an employee of the Company.  The Consultant
shall be responsible for all taxes or deductions as required to by remitted in
the Consultant’s country of domicile.

 
1.5 In rendering the Consultant Services under this Agreement, the Consultant
shall conform to high professional standards of work and business ethics.  At no
time during the tenure of this Agreement will the Consultant engage in any
action or activity that would bring the reputation of the Company into ill
repute.

 
1.6 The Consultant shall perform the Consulting Services personally, and shall
not engage any other person to provide the Consulting Services to the Company
without the prior written consent of the Company.

 
1.7 During the term of this Agreement, the Consultant will not engage in any
“promotional activities” as that term is defined in Canadian Multilateral
Instrument 51-105, Issuers Quoted in the US Over-the-Counter Markets as may be
amended from time to time (“MI 51-105”).  For clarity, as of the date hereof,
“promotional activities” is currently defined in MI 51-105 as follows:

 
 
1

--------------------------------------------------------------------------------

 
 
“promotional activities” means activities or communications, by or on behalf of
an issuer, that promote or could reasonably be expected to promote the purchase
or sale of securities of the issuer, but does not include any of the following:

 
(a)  
the dissemination of information or preparation of records in the ordinary
course of the business of the issuer

 
 
(i)
to promote the sale of products or services of the issuer, or (ii) to raise
public awareness of the issuer;
 

 
(b)  
activities or communications necessary to comply with the requirements of

 
(i)  
the securities legislation of any jurisdiction of Canada;

 
(ii)  
the securities laws of any foreign jurisdiction governing the issuer;

 
(iii)  
any exchange or market on which the issuer’s securities trade.”

 
1.8
The Consultant is not authorized to speak for, represent, or obligate the
Company in any manner without the prior written consent of the Company.

 
2.  
CONSULTING FEE AND REIMBURSEMENT OF EXPENSES

 
2.1 During the Term, the Company shall pay the Consultant a consulting fee in
consideration for the Consulting Services equal to $12,500 CAD per month (the
"Consulting Fee").

 
2.2 The Consulting Fee is to be paid as of September 1, 2014, and thereafter on
the first business day of each calendar month during the Term.

 
2.3 In addition to paying the Consulting Fee and upon the submission of proper
vouchers and other authorizations in accordance with the Company’s expense and
reimbursement policies and procedures as may exist from time to time, the
Company will reimburse the Consultant for all normal and reasonable travel and
other specific expenses incurred by the Consultant during the Term and in
connection with the performance by the Consultant of the Consulting Services.

 
3.  
TERM OF SERVICES

 
3.1 This Agreement shall be effective as of the date first written out above,
and shall continue for a period of two (2) consecutive months thereafter (the
“Term”).  Thereafter, the Term will extend on a month-to-month basis until
terminated by the Company or the Consultant on one (1) month’s prior written
notice or until the death or disability of the Consultant.  The Term may be
shortened or extended by the mutual agreement of the Consultant and the Company.

 
3.2 On termination of this Agreement for any reason, all rights and obligations
of each party that are expressly stated to survive termination or continue after
termination will survive termination and continue in full force and effect as
contemplated in this Agreement.

 
4.  
PARTIES BENEFITED; ASSIGNMENTS

 
4.1 This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.

 
5.  
NOTICES

 
5.1 Any notice required or permitted by this Agreement shall be in writing, sent
by registered or certified mail, return receipt requested, or by overnight
courier, addressed to the Company at its then principal office, or to the
Consultant at the address set forth in the preamble, as the case may be, or to
such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 5.  Notices shall be deemed given when delivered.

 
 
2

--------------------------------------------------------------------------------

 
6.  
GOVERNING LAW

 
6.1 This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and each party hereto adjourns to the
jurisdiction of the courts of the Province of British Columbia.

 
7.  
REPRESENTATIONS AND WARRANTIES

 
7.1 The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

 
8.  
MISCELLANEOUS

 
8.1 This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.
 
8.2 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

 
8.3 No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.

 
8.4 A waiver of the breach of any term or condition of this Agreement shall not
be deemed to constitute a waiver of any subsequent breach of the same or any
other term or condition.

 
8.5 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

 
8.6 The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 
8.7 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 
 
/s/ Jean Arnett



JEAN ARNETT
 
SPORTS ASYLUM, INC. by its authorized signatory:

 
/s/ Frank E. McEnulty
Frank E. McEnulty, Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 

